14‐191‐cv 
      Hart v. FCI Lender Services, Inc. 
       

 1                         United States Court of Appeals
 2                             FOR THE SECOND CIRCUIT 
 3                                      ______________ 
 4                                              
 5                                    August Term, 2014 
 6                                              
 7           (Argued:  August 27, 2014                  Decided:  August 12, 2015) 
 8                                              
 9                                       No. 14‐191‐cv 

10                                         _________________ 

11                                         MATTHEW J. HART,  
12                         on behalf of plaintiff and the class defined herein, 
13                                                     
14                                         Plaintiff‐Appellant, 
15                                                     
16                                                   v. 
17                                                     
18                                    FCI LENDER SERVICES, INC., 
19                                                     
20                                         Defendant‐Appellee. 
21                                       ____________________ 
22    B e f o r e  :  

23                             WINTER, RAGGI, AND CARNEY, Circuit Judges. 

24                                         _________________ 

25          Matthew J. Hart brings suit against FCI Lender Services, Inc., his mortgage 
26    loan servicer and a debt collector, alleging that FCI violated the Fair Debt 
27    Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., in sending certain 
28    communications to Hart without providing statutorily required information 
29    about his debt.  The United States District Court for the Western District of New 

                                                      
       
 1    York (Charles J. Siragusa, Judge) granted FCI’s motion to dismiss for failure to 
 2    state a claim, ruling that FCI had not sent Hart any “communication . . . in 
 3    connection with the collection of [a] debt” under the FDCPA, 15 U.S.C. § 1692g. 
 4    We disagree and conclude that Hart adequately pleaded that FCI’s letter 
 5    triggered notification duties under the statute.  Accordingly, we VACATE the 
 6    judgment and REMAND the cause for further proceedings in accordance with 
 7    this opinion.   
 8                                                                         
 9                        DANIEL A. EDELMAN (Cathleen M. Combs, Tiffany N. Hardy, 
10                        on the brief), Edelman, Combs, Latturner & Goodwin, LLC, 
11                        Chicago, Illinois, for Matthew J. Hart.  
12                         
13                        PRESTON L. ZARLOCK (Spencer L. Durland, on the brief), Phillips 
14                        Lytle LLP, Buffalo, New York, for FCI Lender Services, Inc.  
15                                                 
16         

17    SUSAN L. CARNEY, Circuit Judge: 

18          Matthew J. Hart sued FCI Lender Services, Inc. (“FCI”), his mortgage loan 

19    servicer and a debt collector, seeking damages under the Fair Debt Collection 

20    Practices Act (“FDCPA” or the “Act”), 15 U.S.C. § 1692 et seq., on behalf of 

21    himself and others similarly situated.  Hart asserts that FCI violated the Act by 

22    sending him two written communications that failed to comply with FDCPA 

23    requirements that debt collectors timely provide certain notices to debtors.  The 

24    first of the communications is a letter advising Hart that FCI had assumed 

25    mortgage servicing responsibilities related to Hart’s mortgage loan.  The second 

26    is a payment statement that FCI sent Hart some months later.  The Act’s notice 

                                               2 
       
 1    obligations are triggered by a debt collector’s “initial communication with a 

 2    consumer in connection with the collection of any debt.”  15 U.S.C. § 1692g.   

 3          The United States District Court for the Western District of New York 

 4    (Charles J. Siragusa, Judge) granted FCI’s motion to dismiss Hart’s amended 

 5    complaint for failure to state a claim, ruling principally that the letter, which the 

 6    court viewed as primarily a transfer‐of‐servicing informational notice sent 

 7    pursuant to the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. 

 8    § 2605, was not also a communication sent “in connection with the collection of 

 9    any debt” under the FDCPA.  See Hart v. FCI Lender Servs., Inc., No. 13‐CV‐6076, 

10    2014 WL 198337 (W.D.N.Y. Jan. 15, 2014).  The District Court also ruled that Hart 

11    failed to allege (adequately or otherwise) that FCI violated the FDCPA by 

12    mailing the payment statement.  Finally, the District Court denied Hart leave to 

13    file a second amended complaint.  On appeal, Hart challenges all three rulings. 

14          Construing the FDCPA in light of its remedial purposes, we agree with 

15    Hart that he has adequately alleged that FCI sent the letter “in connection with 

16    the collection of [a] debt,” thereby triggering the FDCPA’s initial notice 

17    requirements.  We accordingly vacate the judgment and remand for further 

18    proceedings, without addressing Hart’s alternative arguments that the later 



                                                3 
       
 1    payment statement triggered those requirements and that he should have been 

 2    given a further opportunity to amend his complaint. 

 3     

 4                                        BACKGROUND 

 5           We draw this narrative from the allegations of Hart’s first amended 

 6    complaint, see App. 113‐32, including the documents attached to the amended 

 7    complaint as exhibits, see Fed. R. Civ. P. 10(c).  We accept Hart’s well‐pleaded 

 8    factual allegations as true and draw all reasonable inferences in his favor.  See 

 9    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).   

10           Hart, a mortgagor, filed suit under the Act seeking damages from FCI, a 

11    corporation offering “a full spectrum of loan servicing, collection and foreclosure 

12    services locally or nationally.”  Am. Compl. ¶ 8.   As an “integral part of its 

13    business,” FCI regularly collects payments on “non[‐]performing” loans—that is, 

14    loans that are in default.  Id. ¶ 11.  Hart’s case rests primarily on a letter sent to 

15    him by FCI in July 2012 (the “Letter”), after FCI assumed loan servicing 

16    obligations for Hart’s mortgage loan from GMAC Mortgage, LLC (“GMAC”), the 

17    prior servicer.  Hart was in default on his mortgage loan when FCI assumed 

18    servicing responsibilities.   



                                                   4 
       
 1          The text of the Letter requires our close scrutiny.  Entitled “Transfer of 

 2    Servicing Letter” and dated “7/17/2012,” it consists of one and one‐half pages on 

 3    FCI letterhead in the format of a signed letter, and two numbered pages of 

 4    attachments.  App. 123‐26.  In the body of the Letter, FCI notifies Hart that FCI 

 5    has become his mortgage loan servicer:  The text begins, “Please be advised that 

 6    effective June 28, 2012 the servicing of your mortgage loan with GMAC 

 7    Mortgage, LLC, secured by a Deed of Trust/Mortgage on real property, has been 

 8    assigned to FCI Lender Services, Inc.”  App. 123.  It informs Hart that his loan 

 9    number has been changed and instructs that “[b]eginning June 28, 2012 you 

10    should mail your payments, including all past due payments, to FCI Lender 

11    Services, Inc. . . . .”  Id.  The Letter provides relevant timing, payment, and 

12    correspondence particulars about the transfer.   

13          The body of the Letter also refers expressly to consumer rights conferred 

14    by section 6 of RESPA.  Congress enacted RESPA to protect consumers from 

15    certain “abusive practices” that had developed “in some areas of the country” 

16    with respect to the settlement process used for residential real estate purchases 

17    and sales.  12 U.S.C. § 2601(a).  RESPA obligates a new servicer of certain types of 

18    mortgage loans timely to notify the borrower of the change in servicer and to 



                                                 5 
       
 1    provide certain other information regarding the transfer.  See id. § 2605(c).  

 2    Reflecting (as none dispute) FCI’s effort to meet its obligations under RESPA, the 

 3    Letter’s body identifies the effective date of the servicing transfer, provides 

 4    phone numbers for both FCI and GMAC, and further details Hart’s rights under 

 5    RESPA regarding (for example) the timeliness of payments sent during the 

 6    transfer period and how a consumer may dispute aspects of his account.   

 7          The Letter’s third page (the first page of the attachment) plays a pivotal 

 8    role here.  Entitled “IMPORTANT NOTICES – PLEASE READ,” it contains the 

 9    following language, in the following format (insofar as reproducible here):  

10                 NOTICE 

11                 THIS  IS  AN  ATTEMPT  TO  COLLECT  UPON  A  DEBT, 
12                 AND ANY INFORMATION OBTAINED WILL BE USED 
13                 FOR THAT PURPOSE 
14                  
15                 YOU HAVE THE FOLLOWING RIGHTS 
16                  
17                 THIS DEBT WILL BE ASSUMED TO BE VALID UNLESS 
18                 YOU DISPUTE ITS VALIDITY WITHIN 30 DAYS AFTER 
19                 RECEIVING THIS NOTICE. 
20                  
21                 IF YOU NOTIFY THIS OFFICE IN WRITING THAT THE 
22                 DEBT  IS  DISPUTED  WITHIN  30  DAYS,  THIS  OFFICE 
23                 WILL  MAIL  TO  YOU  VERIFICATION  OF  THE  DEBT 
24                 OR A COPY OF THE JUDGMENT AGAINST YOU. 
25                  
26                 THIS OFFICE WILL PROVIDE YOU WITH THE NAME 
27                 AND  ADDRESS  OF  THE  ORIGINAL  CREDITOR  (IF 


                                                6 
       
 1                          DIFFERENT FROM THE CURRENT CREDITOR) UPON 
 2                          YOUR WRITTEN REQUEST WITHIN 30 DAYS. 
 3                           
 4                          IT  IS  IMPORTANT  THAT  YOU  UNDERSTAND  THAT 
 5                          YOU  HAVE  THE  RIGHT  TO  ENFORCE  THE  ABOVE 
 6                          NOTICE. 
 7                           
 8                          FAIR DEBT COLLECTION PRACTICES ACTS  
 9                           
10                          The  federal  Fair  Debt  Collection  practices  Act  .  .  . 
11                          require[s]  that,  except  under  unusual  circumstances, 
12                          collectors  may  not  contact  you  before  8  a.m.  or  after  9 
13                          p.m.    They  may  not  harass  you  by  using  threats  of 
14                          violence  or  arrest  or  by  using  obscene  language.  
15                          Collectors may not use false or misleading statements or 
16                          call  you  at  work  if  they  know  or  have  reason  to  know 
17                          that you may not receive personal calls at work.  For the 
18                          most  part,  collectors  may  not  tell  another  person,  other 
19                          than  your  attorney  or  spouse,  about  your  debt.  
20                          Collectors  may  contact  another  person  to  confirm  your 
21                          location  or  enforce  a  judgment.    For  more  information 
22                          about  debt  collection  activities,  you  may  contact  the 
23                          Federal  Trade  Commission  at  1‐877‐FTC‐HELP  or 
24                          www.ftc.gov. 
25     
26    App. 125 (sic).1  The attachment is not separately signed, and it follows the 

27    signature line appearing on the second page of the main body of the Letter.  See 

28    App. 124. 

29               On February 13, 2013, Hart filed this suit against FCI as a putative class 

30    action, alleging that FCI violated the FDCPA by sending the Letter and, inter alia, 
                                                    
      1  The second attachment page (the fourth page of the Letter) is entitled “FCI Lender Services, 
      Inc. PRIVACY NOTICE,” App. 126, and contains information solely about FCI’s privacy 
      practices not relevant here. 
       
                                                             7 
       
 1    “failing to identify the current creditor“ and “misstat[ing] the debtor’s rights,” 

 2    Compl. ¶ 28 – information that the Act requires a debt collector to provide within 

 3    five days of an “initial communication with a consumer in connection with the 

 4    collection of any debt,” 15 U.S.C. § 1692g.  Hart sought an award of statutory 

 5    damages.2  In an amended complaint filed some months later, Hart added 

 6    allegations that his mortgage was in default when it was transferred to FCI for 

 7    servicing and that FCI regularly and as an integral part of its business collected 

 8    debts, both factors that he contended rendered FCI a “debt collector” under the 

 9    Act.  Hart attached as an exhibit to the amended complaint both the Letter and a 

10    December 28, 2012 payment statement (the “Payment Statement”) sent by FCI to 

11    Hart and showing past‐due amounts of $31,736.43, as well as the principal 

12    balance of Hart’s loan and late charges due.  See App. 128. 

13               FCI moved under Fed. R. Civ. P. 12(b)(6) to dismiss the amended 

14    complaint for failure to state a claim, arguing principally that as a matter of law 

15    the Letter was not FCI’s “initial communication . . . in connection with the 

16    collection of any debt” under the FDCPA.  The District Court accepted that 

17    argument and granted FCI’s motion to dismiss.  See Hart, 2014 WL 198337, at *7‐


                                                    
      2 The FDCPA provides for recovery of actual damages, certain statutory damages, and award of 
      a reasonable attorney’s fee upon a proven violation.  See 15 U.S.C. § 1692k(a). 
                                                       8 
       
 1    8.  In light of deadlines imposed by a scheduling order entered in the interim,3 

 2    the District Court concluded further that Hart was not entitled to amend his 

 3    complaint a second time to add allegations that the Payment Statement, too, gave 

 4    rise to notice obligations under the Act.  See id. at *7. 

 5               Hart timely appealed.   

 6                

 7                                                     DISCUSSION 


 8               Hart maintains that the Letter was sent “in connection with the collection 

 9    of [a] debt.”  In the alternative, he contends that the amended complaint 

10    plausibly established that the Payment Statement triggered FCI’s notice 

11    obligations and that the District Court abused its discretion in denying him leave 

12    to further amend his complaint to add new allegations relating to the Payment 

13    Statement.  FCI responds, in essence, that: (1) the Letter was intended merely to 

14    comply with RESPA by providing certain information – that is, it was not aimed 

15    at “collect[ing] [a] debt” – and thus did not trigger the FDCPA’s notice 

16    requirements; (2) Hart failed to plead adequately that the Payment Statement 
                                                    
      3  On June 12, 2013, Magistrate Judge Jonathan W. Feldman issued a Scheduling Order directing 
      that “[a]ll motions to . . . amend the pleadings . . . be filed on or before September 12, 2013,” and 
      warning that extension of the amendment deadline would be granted only upon good cause 
      shown prior to the deadline.  See Hart, 2014 WL 198337, at *3.   
       
                                                           9 
       
 1    served as a predicate for an FDCPA violation; and (3) the District Court acted 

 2    within the fair scope of its discretion in denying Hart a second opportunity to 

 3    amend his complaint.    

 4          We review de novo a district court’s grant of a defendant’s motion to 

 5    dismiss.  See City of Pontiac Gen. Emps.’ Ret. Sys. v. MBIA, Inc., 637 F.3d 169, 173 

 6    (2d Cir. 2011).  To survive a motion to dismiss, a complaint “must contain 

 7    sufficient factual matter, accepted as true, to state a claim to relief that is 

 8    plausible on its face.”  Iqbal, 556 U.S. at 678 (internal quotation marks omitted). 

 9           

10        1. The FDCPA 
11            

12          In passing the FDCPA, Congress aimed “to eliminate abusive debt 

13    collection practices by debt collectors, to insure that those debt collectors who 

14    refrain from using abusive debt collection practices are not competitively 

15    disadvantaged, and to promote consistent State action to protect consumers 

16    against debt collection abuses.”  15 U.S.C. § 1692(e).  A particular goal was to 

17    address “’the recurring problem of debt collectors dunning the wrong person or 

18    attempting to collect debts which the consumer has already paid.’”  Jacobson v. 




                                                 10 
       
 1    Healthcare Fin. Servs., Inc., 516 F.3d 85, 89 (2d Cir. 2008) (quoting S. Rep. No. 95–

 2    382, at 4 (1977), as reprinted in 1977 U.S.C.C.A.N. 1695, 1699).    

 3               Section 1692g of Title 15 (in which the Act is codified) is entitled 

 4    “Validation of debts” and requires a “debt collector” to furnish a written notice 

 5    conveying certain information (the “§ 1692g notice”) to a consumer debtor upon 

 6    the debt collector’s “initial communication with a consumer in connection with 

 7    the collection of any debt.”  15 U.S.C. § 1692g(a).4   When an initial 

 8    communication triggers the Act’s notice obligations, the debt collector must 

 9    either include a § 1692g notice in that communication or send a separate written 

10    notice to the debtor within the following five days, unless by that time the debtor 

11    has already paid the debt.  See id.  The required contents of the § 1692g notice 

12    relate both to the particular debt and to the consumer’s rights under the Act: the 

13    notice must state the amount of the debt and the name of the creditor to whom 

14    the debt is owed and must inform the consumer of her right to dispute the debt’s 




                                                    
      4  Debt collectors (within the statutory definition) must provide a § 1692g notice only to 
      “consumers,” whom the Act defines as “any natural person[s] obligated or allegedly obligated 
      to pay any debt.”  15 U.S.C. § 1692a(3).  For purposes of our discussion of the FDCPA, we refer 
      to “debtors,” “consumers,” and “consumer debtors” interchangeably.   
       
                                                       11 
       
1    validity.5  And to enforce these and other provisions, the FDCPA “grants a 

2    private right of action to a consumer who receives a communication that violates 

3    the Act.”  Jacobson, 516 F.3d at 91; see 15 U.S.C. § 1692k.   

4               FCI concedes for purposes of this appeal that it is a “debt collector” 

5    covered by the Act.  Further, the parties agree that the Letter was FCI’s “initial 

6    communication” with Hart.6  The parties disagree, however, as to whether that 

7    initial communication was “in connection with the collection of any debt,” so as 




                                                   
     5    Section 1692g provides: 
      
              Within five days after the initial communication with a consumer in connection 
             with  the  collection  of  any  debt,  a  debt  collector  shall  .  .  .  send  the  consumer  a 
             written notice containing − 
             (1) the amount of the debt; 
             (2) the name of the creditor to whom the debt is owed; 
             (3)  a  statement  that  unless  the  consumer,  within  thirty  days  after  receipt  of  the 
             notice, disputes the validity of the debt, or any portion thereof, the debt will be 
             assumed to be valid by the debt collector; 
             (4) a statement that if the consumer notifies the debt collector in writing within 
             the thirty‐day period that the debt, or any portion thereof, is disputed, the debt 
             collector will obtain verification of the debt or a copy of a judgment against the 
             consumer  and  a  copy  of  such  verification  or  judgment  will  be  mailed  to  the 
             consumer by the debt collector; and 
             (5)  a  statement  that,  upon  the  consumerʹs  written  request  within  the  thirty‐day 
             period, the debt collector will provide the consumer with the name and address 
             of  the  original  creditor,  if  different  from  the  current  creditor.   
              
     15 U.S.C. § 1692g(a). 
      
     6 The FDCPA defines a “communication” as “the conveying of information regarding a debt 

     directly or indirectly to any person through any medium.”  15 U.S.C. § 1692a(2). 
                                                          12 
      
 1    to give rise to § 1692g notice obligations; the statute offers no definition for the 

 2    phrase. 

 3            

 4        2. The Letter 
 5                        
 6           FCI urges that, rather than seeking to compel Hart to pay his debt, the 

 7    Letter was intended only to provide transfer‐of‐servicing information so as to 

 8    comply with RESPA.  Accordingly, FCI argues, the Letter was not sent “in 

 9    connection with the collection” of Hart’s debt, and FCI had no obligation to 

10    provide the complete recitation of debt‐related information required by § 1692g.   

11           The District Court accepted this construction of both the Act and the 

12    Letter.  Examining the Letter, which it denominated the “transfer‐of‐servicing” 

13    or “RESPA” letter, the court reasoned that:  

14           [The  Letter]  did  not  attempt  to  induce  [Hart]  to make  payment,  but 
15           rather, it assumes that he will be making payments and directs where 
16           he  should  send  them.    The  notice  is  informational  in  nature,  and 
17           does not reference an amount owed or threaten to take any action if 
18           payment  is  not  made.  .  .  .  [T]he  document  itself  establishes  that  it 
19           was not sent in order to induce [Hart] to make a payment. 
20            
21    Hart, 2014 WL 198337, at *6‐7 (emphasis in original).  The court acknowledged 

22    that the third page of the Letter included certain required FDCPA notifications—

23    including the language “THIS IS AN ATTEMPT TO COLLECT UPON A DEBT,” 

                                                  13 
       
 1    see id. at *2—but the court did not refer to that material in its analysis, see id. at *5‐

 2    7. 

 3          This court has never addressed the scope of the FDCPA’s “in connection 

 4    with the collection of any debt” language.  We here conclude that whether a 

 5    communication is “in connection with the collection of [a] debt” is a question of 

 6    fact to be determined by reference to an objective standard.  Thus, in determining 

 7    at the motion to dismiss stage whether the Letter triggers the Act’s notice 

 8    provisions, we must view the communication objectively, asking whether Hart 

 9    has plausibly alleged that a consumer receiving the communication could 

10    reasonably interpret it as being sent “in connection with the collection of [a] 

11    debt,” rather than inquiring into the sender’s subjective purpose.  See, e.g., Ruth v. 

12    Triumph P’ships, 577 F.3d 790, 798 (7th Cir. 2009) (“[T]he proper standard [for 

13    assessing whether a communication is in connection with the collection of any 

14    debt] is an objective one.”); cf. Grden v. Leikin Ingber & Winters PC, 643 F.3d 169, 

15    173 (6th Cir. 2011) (affirming award of summary judgment to defendant where a 

16    “reasonable jury could not find” that the communication was in connection with 

17    the collection of a debt).  Such an inquiry is consistent with the FDCPA’s goal of 

18    protecting consumers: if a consumer receiving a letter could reasonably 



                                                 14 
       
 1    understand it to be a communication in connection with the collection of a debt, 

 2    then the consumer is entitled to the protections Congress has mandated for such 

 3    communications.  An objective standard that determines the apparent purpose of 

 4    a communication with an eye towards a consumer’s understanding also aligns 

 5    with our teaching that the FDCPA is “remedial in nature, [and] its terms must be 

 6    construed in liberal fashion if the underlying Congressional purpose is to be 

 7    effectuated.” Vincent v. The Money Store, 736 F.3d 88, 98 (2d Cir. 2013) (internal 

 8    quotation marks omitted). 

 9          The parties dispute the extent to which a communication—to be deemed 

10    made “in connection with the collection of any debt”—must be designed to 

11    induce the debtor’s payment.  FCI, citing standards adopted by the Sixth and 

12    Seventh Circuits, argues that such a communication “must attempt to induce the 

13    borrower to pay, not just convey information about the debt.”  Appellee’s Br. 19; 

14    see Gburek v. Litton Loan Servicing LP, 614 F.3d 380, 384‐85 (7th Cir. 2010) (ruling 

15    that the FDCPA “does not apply to every communication between a debt 

16    collector and a debtor,” but that a communication made “to induce” a debtor to 

17    settle her debt will trigger the statute’s protections (emphasis in original)); see also 

18    Grden, 643 F.3d at 173 (holding that, for the FDCPA’s notice provision to apply, 



                                                 15 
       
 1    “an animating purpose of the communication must be to induce payment by the 

 2    debtor”).  Hart, in turn, points out that a district court in our Circuit, in Tocco v. 

 3    Real Time Resolutions, Inc., 48 F. Supp. 3d 535 (S.D.N.Y. 2014), recently construed 

 4    the phrase far more flexibly when it rejected the information/inducement 

 5    dichotomy and reasoned that “in connection with” is “synonymous with the 

 6    phrases ‘related to,’ ‘associated with,’ and ‘with respect to,’” and does not 

 7    necessitate any inducement element.  Id. at 540.  

 8          We need not delineate the outer bounds of the phrase “in connection with 

 9    the collection of any debt,” however, because we have no difficulty in concluding 

10    that an attempt to collect a debt—which we believe the Letter was—qualifies as a 

11    communication “in connection with the collection of any debt.”  Indeed, we see 

12    few types of communications as more obviously “in connection with the 

13    collection” of debts than attempts to collect debts.  See, e.g., Caceres v. McCalla 

14    Raymer, LLC, 755 F.3d 1299, 1303 (11th Cir. 2014) (concluding that a letter was “an 

15    attempt to collect a debt” and therefore a “communication in connection with the 

16    collection of a debt”).  Moreover, in passing the FDCPA, Congress identified 

17    abusive collection attempts as primary motivations for the Act’s passage.  See S. 

18    Rep. No. 95‐382, at 2.  Accordingly, we think that treating an attempt to collect a 



                                                 16 
       
 1    debt as a communication “in connection with the collection of any debt” easily 

 2    accords with the plain meaning of the broad statutory language, as well as with 

 3    the Act’s remedial purpose of halting abusive collection practices and giving 

 4    debtors adequate information about their rights and obligations.7 

 5               Hart has sufficiently alleged that the Letter—viewed objectively—is an 

 6    attempt to collect a debt.  The Letter references Hart’s particular debt, directs 

 7    Hart to “mail [his] payments, including all past due payments, to FCI Lender 

 8    Services, Inc.” at a specified address, and refers to the FDCPA by name.  App. 

 9    123, 125.  More critically, it warns Hart that he must dispute the debt’s validity 

10    within thirty days after receiving the Letter or his debt will “be assumed to be 

11    valid.”  App. 125.  Finally, and most importantly, the Letter, in its two‐page 

12    attachment, emphatically announces itself as an attempt at debt collection: “THIS 

13    IS AN ATTEMPT TO COLLECT UPON A DEBT, AND ANY INFORMATION 

14    OBTAINED WILL BE USED FOR THAT PURPOSE.”  Id.  A reasonable consumer 




                                                    
      7 Our decision in Romea v. Heiberger & Assocs., 163 F.3d 111 (2d Cir. 1998), is also instructive on 
      this point.  In Romea, we rejected a debt collector’s argument that a particular letter was not a 
      “communication” under § 1692g because it was a “statutory condition precedent to 
      commencing a summary eviction proceeding” under New York law.  Id. at 116.  We held that 
      the collector’s purpose was “at least in part to induce Romea to pay the back rent she allegedly 
      owed,” and we therefore ruled it “a ‘communication’ under 15 U.S.C. § 1692g(a).”  Id. 
                                                       17 
       
 1    would credit the Letter’s warning, its instruction to take action within thirty 

 2    days, and its statement that it represents an attempt to collect a debt.   

 3               FCI asserts that the inclusion of RESPA‐required notices in the Letter’s 

 4    main body demonstrates that the Letter’s purpose was merely to convey the 

 5    information that RESPA mandated.  In support of that position, it further notes 

 6    that the Letter does not discuss the current status of Hart’s debt or the amount 

 7    due on his loan, nor does it explicitly demand payment from Hart.  But for the 

 8    reasons discussed above, even if it could be ascertained that FCI’s sole intention 

 9    in sending the Letter was to comply with RESPA, we are hard put to accept that 

10    a reasonable consumer receiving the Letter would necessarily understand that FCI 

11    did not send the Letter in connection with the collection of her debt.  And we see 

12    no reason that the Letter could not serve more than one purpose in any event.8  

13    See, e.g., Simon v. FIA Card Servs., N.A., 732 F.3d 259, 267 (3d Cir. 2013) (“The 

14    letter and notice were an attempt to collect the [plaintiffs’] debt . . . . The absence 

15    of an explicit payment demand does not take the communication outside the 

16    FDCPA.”); Gburek, 614 F.3d at 385 [7th Cir.] (“[T]he absence of a demand for 


                                                    
      8 Section 1692g instructs that a communication required by certain statutes, such as the Gramm‐
      Leach‐Bliley Act, 15 U.S.C. § 6801 et seq., shall “not be treated as an initial communication in 
      connection with debt collection for purposes of this section.”  15 U.S.C. § 1692g(e).  RESPA is 
      not among the enumerated statutes.   
                                                       18 
       
 1    payment is just one of several factors that come into play in the commonsense 

 2    inquiry of whether a communication from a debt collector is made in connection 

 3    with the collection of any debt.”).   

 4          FCI further asserts that it is circular to conclude that the Letter’s statement 

 5    that it is “an attempt to collect a debt” helps render the Letter a communication 

 6    “in connection with the collection of [a] debt.”  As FCI points out, the Act 

 7    elsewhere requires debt collectors to “disclose in the initial written 

 8    communication with the consumer . . . that the debt collector is attempting to 

 9    collect a debt and that any information obtained will be used for that purpose.”  

10    15 U.S.C. § 1692e(11).  FCI argues that it would be unfair to consider this 

11    statutorily‐required language as evidence that the Letter is in actuality an 

12    attempt to collect a debt.  But a debtor receiving the Letter has no reason to know 

13    that the language is required by the FDCPA or to believe that the language 

14    mandated by § 1692e can safely be disregarded on that basis.  To the contrary, as 

15    we have highlighted, the Letter clearly announces itself an attempt to collect a 

16    debt, and its other text only emphasizes the plausibility and gravity of that 

17    announcement.  We see no reason why we should not take it at its word, nor any 

18    reason that a consumer would (or indeed should) fail to credit the clear language 



                                               19 
       
 1    of the document.  See, e.g., Alibrandi v. Fin. Outsourcing Servs., Inc., 333 F.3d 82, 87‐

 2    88 (2d Cir. 2003) (holding that lender’s agent’s self‐identification as a debt 

 3    collector in communication to borrower was relevant to whether lender 

 4    considered the loan in default).  While it may be unfortunate for debt collectors 

 5    that the use of a defective notice helps give rise to an obligation to provide a 

 6    proper notice, the solution is to improve the defective notice.     

 7          Indeed, defective § 1692g notices pose particular dangers to consumers.  

 8    Here for instance, because the Letter states that the debt will, after thirty days, be 

 9    “assumed to be valid,” a consumer who fails timely to act upon the Letter might 

10    believe that she has forfeited her right to challenge the accuracy of FCI’s debt 

11    assessment.  But under § 1692g(a)—which FCI paraphrased incompletely in the 

12    Letter—such an unchallenged debt may be assumed to be valid only by the debt 

13    collector, leaving the consumer free to contest the debt with the lender either 

14    directly or in the courts.  Compare App. 125 (quoted supra pp. 6‐7), with 15 U.S.C. 

15    § 1692g(a).  By misleading the consumer into believing she had forfeited her right 

16    to dispute the validity of her putative debt with the lender, FCI would have 

17    frustrated a major objective of the FDCPA.   




                                                 20 
       
 1          Finally, FCI points out that Congress, in explaining its decision to pass the 

 2    FDCPA, cited a number of aggressive practices engaged in by the debt collection 

 3    industry that it particularly intended to deter by passing the Act.  FCI’s 

 4    argument seems to be that, because Congress “targeted specific methods of 

 5    collection,” Appellee’s Br. 19, which did not include communications such as the 

 6    Letter, the Act’s notice requirements should not be triggered by the Letter.  

 7    Plainly, sending a writing such as the Letter is not as aggressive as making late‐

 8    night phone calls to debtors or engaging in some of the threatening practices that 

 9    Congress sought to end.  But that Congress cited the industry’s worst practices 

10    when passing the FDCPA does not limit the statute’s purview to those practices, 

11    when the text reaches well beyond.  FCI provides no reason to believe that 

12    Congress did not intend the FDCPA to offer broad protection to debtors or that a 

13    debt collector’s failure to provide the required § 1692g notice should be excused 

14    as no more than a de minimis violation, one from which the Act would not protect 

15    consumers.  See generally Vincent, 736 F.3d at 98 (noting Congress’s broad 

16    remedial intent in adopting the FDCPA).   

17          In sum, Hart has plausibly alleged that the Letter was a “communication 

18    in connection with the collection of [a] debt.”  Accordingly, the District Court 



                                               21 
       
 1    erred in dismissing the amended complaint and ruling as a matter of law that the 

 2    Letter did not trigger § 1692g’s notice requirement. 

 3            

 4        3. The Payment Statement 
 5            
 6        Because we conclude that Hart has stated a claim based on the Letter, we 

 7    need not decide whether Hart alleged adequately that the Payment Statement 

 8    also was a communication in connection with the collection of a debt.  A debt 

 9    collector’s duty to provide a § 1692g notice arises only upon the “initial 

10    communication with a consumer in connection with the collection of any debt.”  

11    15 U.S.C. § 1692g(a) (emphasis added).  As Hart himself notes, “[t]here is only 

12    one claim and one recovery of damages regardless of the number of collection 

13    communications sent without complying with § 1692g.”  Appellant’s Reply Br. 

14    17.   Since Hart has plausibly alleged that the Letter was sent “in connection with 

15    the collection of any debt,” any allegations relating to the Payment Statement are 

16    irrelevant in determining whether Hart stated a claim that FCI violated the Act 

17    by failing to provide a § 1692g notice.   

18           Similarly, we need not decide whether the District Court abused its 

19    discretion in denying Hart’s request to amend his complaint a second time.  


                                                   22 
       
 1    Hart’s request to amend was expressly conditioned on a ruling that the Letter 

 2    was not a communication “in connection with the collection of any debt”:  at oral 

 3    argument before the District Court on FCI’s motion to dismiss, Hart stated that 

 4    he “would ask for an opportunity to replead with [the Payment Statement], if the 

 5    Court were inclined to rule” that the Letter did not trigger § 1692g notice 

 6    obligations.  App. 191; see also Appellant’s Br. 40 (“[T]he Court should . . . hold 

 7    that plaintiff’s amended complaint stated a claim, or alternatively, that plaintiff 

 8    should be allowed to amend.”).9  Because we conclude that Hart adequately 

 9    alleged that the Letter did trigger FCI’s notice obligations, we decline to address 

10    the District Court’s denial of Hart’s request to amend.   

11     

12                                                     CONCLUSION 

13               Applying an objective standard to resolve the question, we decide that 

14    Hart adequately alleged that the Letter was an “initial communication . . . in 

15    connection with the collection of [a] debt,” so as to obligate FCI to provide Hart a 


                                                    
      9 Hart requested leave to amend three months after the amendment deadline set by Magistrate 
      Judge Feldman’s Scheduling Order had passed.  See App. 85.  The Scheduling Order also 
      warned that no extension of the deadline would be granted “except upon written application, 
      made prior to the cutoff date, showing good cause for the extension.”  App. 87 (emphasis in 
      original).  Hart did not request an extension before the deadline passed, and he did not identify 
      any good cause for an extension before the District Court.  See App. 194‐95.   
                                                           23 
       
1    § 1692g notice.  The District Court thus erred in granting FCI’s motion to dismiss.  

2    Because Hart sufficiently alleged that the Letter triggered FCI’s notice 

3    obligations, we decline to address his request to amend his complaint to add 

4    allegations regarding the Payment Statement.  Accordingly, we VACATE the 

5    District Court’s judgment, and REMAND for further proceedings consistent with 

6    this opinion. 




                                              24